  Case 17-10432          Doc 44       Filed 08/25/21 Entered 08/25/21 15:19:18    Desc Main
                                        Document     Page 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In Re:
                                                       Case No. 1:17-bk-10432


 STEPHEN DAVID BROWN,                                  Chapter 13


                                                       Honorable A. Benjamin Goldgar
                                      Debtor(s)

                                        NOTICE OF MOTION

To:       See attached service list

      PLEASE TAKE NOTICE that on September 21, 2021, at 1:30 p.m. I will appear before
the Honorable A. Benjamin Goldgar, or any judge sitting in that judge’s place, and present
DEBTOR’S MOTION TO REOPEN CHAPTER 13 CASE, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID
and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

        Meeting ID and password. The meeting ID for this hearing is 161 319 7225and the
password is 584922. The meeting ID and password can also be found on the judge’s page on the
court’s web site.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.
  Case 17-10432      Doc 44     Filed 08/25/21 Entered 08/25/21 15:19:18           Desc Main
                                  Document     Page 2 of 4



                               CERTIFICATE OF SERVICE

        I, Jennifer Ann McLaughlin, certify that I served a copy of this notice and the attached
motion on each entity shown on the attached list at the address shown and by the method indicated
on the list on August 26, 2021, by 5:00 pm.
Dated: August 26, 2021                                     /s/ Jennifer Ann McLaughlin

                                                           Jennifer Ann McLaughlin
                                                           SULAIMAN LAW GROUP, LTD.
                                                           2500 South Highland Avenue
                                                           Suite 200
                                                           Lombard, Illinois 60148
                                                           (630) 581-5450
                                                           jmclaughlin@sulaimanlaw.com

                                                           Counsel for Stephen David Brown
     Case 17-10432      Doc 44     Filed 08/25/21 Entered 08/25/21 15:19:18            Desc Main
                                     Document     Page 3 of 4




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In Re:
                                                         Case No. 1:17-bk-10432


 STEPHEN DAVID BROWN,                                    Chapter 13


                                                         Honorable A. Benjamin Goldgar
                                    Debtor(s)

                    DEBTOR’S MOTION TO REOPEN CHAPTER 13 CASE

          STEPHEN DAVID BROWN (the “Debtor”), by and through his undersigned counsel,

pursuant to 11 U.S.C. §350(b) and Rule 5010 of the Federal Rules of Bankruptcy Procedure moves

to reopen his Chapter 13 case and for extension of time to file forms required for discharge, and in

support thereof, states as follows:

1.        A petition under chapter 13 was filed on March 31, 2017.

2.        Section 1328(g)(1) of the Bankruptcy Code provides:

          “The court shall not grant a discharge under this section unless after filing a petition the
          debtor has completed an instructional course concerning personal financial management
          described in section 111.”

3.        On May 19, 2020, Debtor filed his statement regarding domestic support obligations as

required under 11 U.S.C. 1328(g)(1). See Docket 37.

4.        This Court closed this case without entering a discharge because the Debtor failed to timely

file Debtor’s Personal Financial Management Course

5.        On September 10, 2020, Debtor completed his Personal Financial Management Course.
     Case 17-10432      Doc 44    Filed 08/25/21 Entered 08/25/21 15:19:18            Desc Main
                                    Document     Page 4 of 4



6.       The Debtor failed to file the Required Form by the original deadline, and therefore requests

to have this case reopened so that the Required Form can be filed and a discharge can be entered

because of inadvertence.

7.       The court may, at any time and in its discretion, enlarge the time to file the statement of

domestic support obligations.

         WHEREFORE, the Debtor, STEPHEN DAVID BROWN, respectfully requests that this

Court enter an order:

         1.     reopening the case pursuant to 11 U.S.C. § 350(b) and Rule 5010 of the Federal

                Rules of Bankruptcy Procedure; and

         2.     extending the time to file the Required Form for a period of 7 days from the date of

                entry of an order granting this motion.

Dated: September 25, 2021                                     /s/ Jennifer Ann McLaughlin

                                                              Jennifer Ann McLaughlin
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              (630) 581-5450
                                                              jmclaughlin@sulaimanlaw.com

                                                              Counsel for Stephen David Brown
